DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.

Response to Amendment
The amendment filed September 16, 2022 has been entered.  Claim 1, 9 have been amended.  Currently, claims 1-18 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 7, filed September 17, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-18 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-18 has been withdrawn. 
However, during a final search for the claims, Narayan et al. (US PG Pub 2014/0371609) was identified as pertinent prior art.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-11, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al. (US PG Pub 2015/0073246) in view of Ben-Haim et al. (US PG Pub 2002/0055674) and Narayan et al. (US PG Pub 2014/0371609).
Regarding claims 1-3, 8, 10-11, 14, Chmiel et al. discloses a method for visualization of electrophysiology information sensed by electrodes on a catheter, comprising: positioning the electrodes on the catheter in contact with cardiac tissue at a plurality of locations to sense conductivity of the cardiac tissue (col. 5, lines 16-29); recording times of electrode signal acquisitions (col. 2, lines 56-59); identifying the electrodes with signal acquisition (fig. 4-7); assigning a relative time to each recorded time of electrode signal acquisition relative a pair of electrodes (col. 7, lines 40-50); correlating assigned relative times to identified electrodes to generate a sequence of electrode signal acquisitions 87; and generating a visual representation with a graphical image of the electrodes, wherein individual electrodes are visually marked to represent the sequence of electrode signal acquisitions (fig. 7).  Chmiel et al. does not expressly disclose designating a reference electrode signal acquisition and assigning a relative time to each recorded time of electrode signal acquisition relative to the reference electrode signal acquisition.  However, it appears to be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a reference electrode would need to be designated in order for a local activation time between each Pentaray electrode signal pair to be properly determined.  Chmiel et al. also teaches the known technique for mapping the electrical activation time is to utilize a designated reference electrode (col. 1, lines 55-59).  Furthermore, Ben-Haim et al. teaches determining electrical activation time between several electrodes where at least one of the electrodes is selected as a reference electrode in order to determine this value ([0176]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Chmiel et al. inherently designates an electrode as a reference electrode in order to derive an electrical activation time value between each of the pairs of electrodes, as taught by the Chmiel et al. and Ben-Haim et al. and disclosures.  Chmiel et al. also does not expressly disclose a plurality of separate images shown in series to represent a progression of the sequence of electrode signal acquisitions, each of the plurality of images including a graphical image of the electrodes.  Narayan et al. however teaches it is known in the art to display a progressive sequence of electrode signal acquisitions, where a plurality of separate images are shown in series (fig. 2-6), each of the plurality of images including a graphical image of the electrodes ([0098-0109]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chmiel et al. use the known technique of providing a plurality of separate images shown in series as taught by Narayan et al. to assist in the visualization of the progression of the sequence of electrode acquisitions, such that the user can more easily visually navigate through the sequence.
Regarding claims 4-5, Chmiel et al. discloses wherein the catheter has shaft sections, each shaft section extending between and adjacent pair of electrodes (figs. 2-3), the method further comprising: assigning a relative time to each shaft section in accordance with relative times of its adjacent pair of electrodes (figs. 4-6); and correlating the relative time of each shaft section with the relative times of its adjacent pair of electrodes, wherein the generating a visual representation includes providing a graphical image of each shaft section, and visually marking individual shaft section in accordance with the sequence (fig. 4-5).  
Regarding claim 15, Chmiel et al. discloses measuring the position of the catheter comprises using a magnetic field sensor located in the catheter, and the location of each of the electrodes is determined based on the position of the catheter as measured using the magnetic field sensor (col. 5, lines 1-15).
Regarding claims 16-17, Chmiel et al. discloses wherein the determining the location of each of the electrodes further comprises measuring impedance of each electrode and generating an impedance map of the electrodes, generating a calibration map by correlating the impedance measurement of each electrode with the location of each electrode as determined by the position of the catheter as measured using the magnetic field sensor (col. 5, lines 1-15).
Regarding claim 18, Chmiel et al. does not expressly disclose introducing a second catheter having second electrodes, and measuring impedance of each of the second electrodes and determining locations of each of the second electrodes by comparing the measured impedance of each second electrode to the calibration map.  However, incorporating a second catheter with second electrodes is regarded as a mere duplication of parts.  Given that Chmiel et al. already discloses measuring the impedance of each of the first electrodes and determining locations of each of the first electrodes by comparing the measured impedance of each of the first electrodes to the calibration map (see rejection of claims 16-17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chmiel et al. to include a second catheter and performing the same method of determining locations of the second electrodes as performed for the first electrodes, as since duplication of parts of an invention involves only routine skill in the art and such a modification would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.

Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al. (US PG Pub 2015/0073246) in view of Ben-Haim et al. (US PG Pub 2002/0055674) and Narayan et al. (US PG Pub 2014/0371609) as applied to claims 1-5, 8, 10-11, 14-18 above, and further in view of Bunch et al. (US PG Pub 2014/0005562).
Regarding claims 7, 9, Chmiel et al. does not expressly disclose the visual representation comprises animation format and wherein the map of electrode signal acquisitions relative to cardiac tissue comprises a 3-D electroanatomical map.  Bunch et al. teaches it is a known visualization representation for the propagation of the electrical wavefront to use an animation of a 3-D electroanatomical map (fig. 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chmiel et al. to use this known technique of an animated 3-D electroanatomical map as taught by Bunch et al. to better display the sequence of electrode signal acquisitions such that the user can more easily visually navigate through the sequence.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chmiel et al. (US PG Pub 2015/0073246) in view of Ben-Haim et al. (US PG Pub 2002/0055674) and Narayan et al. (US PG Pub 2014/0371609) as applied to claims 1-5, 8, 10-11, 14-18 above, and further in view of Ghosh et al. (US PG Pub 2014/0371807) and Chilimbi et al. (US PG Pub 2011/0307828).  
Regarding claims 12-13, Chmiel et al. does not expressly disclose a time scale of an animation speed, and adjusting the time scale of the visual representation in response to a user’s selected time scale by increasing a duration of animation by a selected factor. Ghosh et al. teaches it is known in the art to provide an animation 1016 (“movie”) depicting electrode acquisition times (fig. 10, [0095]) in addition to a series of maps 1014 (fig. 9-10).  Chilimbi et al. teaches it is known in the art to provide input by the user to control the time scale used for animation playback, where the duration of animation is user adjustable ([0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chmiel et al. to include an animation of the visual representation on the display as taught by Ghosh et al. as the prior art teaches it is a known technique to better display the sequence of electrode signal acquisitions such that the user can more easily visually navigate through the sequence.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chmiel et al. to allow a user to control the time scale used for animation playback and the duration of the animation as taught by Chilimbi et al. in order to provide the user with the ability to better review the data according to their choosing.  

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA S LEE/Primary Examiner, Art Unit 3792